DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/22/2021 is acknowledged.  Claims 19, and 22 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2021, with respect to 112(b) rejections of claims 19-22 have been fully considered and are persuasive.  The amendments of claims 19 and 22 have resolved the indefinite issues.  The 112(b) rejections of claims 19-22 has been withdrawn. 
Applicant's arguments filed 2/22/2021 with respect to the 103 rejection based on Oka (US 2014/0197431 A1) and Keller (US 9070850 B2) have been fully considered but they are not persuasive.
Regarding claim 19, the Applicant contends that it would not be obvious to combine Oka with Keller because such combination (by adding either portion 74 of Keller to Oka) would cover the terminal pads 3 or 4 in Fig. 1 of Oka and thus render the device of Oka inoperable.  The Examiner respectfully disagrees.
 The combination of teachings of a prior art into another is not a rigid application of the teaching, or rigid modification without allowing for flexibility.  The level of understanding of one of ordinary skill in the art must be taken into account as well.  One of ordinary skill in the art would certain know to not apply the cover, such as portion 74 of Keller, over the terminal pads (3 & 4 in Fig. 1 of Oka).  In fact, one may argue that the presence of these terminal pads would motivate one of ordinary skill in the art to apply either portion 74 of Keller.  In paragraph [0083] of Oka, Oka discloses that external bonding wires will be used to bond to these terminal pads.  Such wire bonding process might damage the top surface of the device as shown in Fig. 1 of Oka.  So it would be obvious for one of ordinary skill in the art to seek to provide some protection for the top surface.  The portion 74 of Keller provides such protection.
As evidence that one of ordinary skill in the art would be capable of forming a protective cover to most of the top surface of a light emitting device except the terminal pads to provide space for electrical wire to make contact, Seibel (US 2014/0061689 A1) is provided here as support.  Seibel discloses a light emitting device (Figs. 8-9 of Seibel) with a protective cover (312) covering most of the top surface of the device and extend to the edges but would leave the terminal pads (328) exposed.  So one of ordinary skill in the art would certainly be capable of forming a protective cover layer to a device, but leave the contact pads exposed.
The rejections of these claims are therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2014/0197431 A1) in view of Keller et al. (US 9070850 B2).
Regarding claim 19, Oka teaches a light emitter device (light emitting device 100 in Figs. 1-3 of Oka) comprising: 
a substrate (base member 1 in Fig. 1); 
one or more light emitting diodes (LEDs) (2a/2b) disposed over the substrate; and 
a retention material (light reflecting member 6 and a light transmissive wall members 8 in Figs. 1-3), which is disposed over the substrate, and has at least a first wall (light reflecting member 6), which surrounds the one or more LEDs, 
wherein at least a portion (wall members 8 in Figs. 2-3) of the retention material comprises a translucent material (as described in [0119] of Oka, the walls 8 are translucent).
But Oka is silent as in teaching that wherein the retention material extends to, and is coincident with, an edge of the substrate, and the retention material has an outer layer, which is formed on a radially outer surface of the first walls such that the outer layer does not extend radially inwardly beyond an outer circumference of the first wall, and over the substrate, wherein the outer layer is configured to cover and protect a top surface of the substrate.  
Keller teaches a light emitter device package (30 in Figs. 2a-f of Keller).  The package comprises a protective layer (74 in Fig. 2f) covering the submount (32) top surface (40) between the lens (70) and the edge of the submount (as described in column 10 lines 8-15 of Keller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an outer layer (protective layer 74 in Keller) as disclosed by Keller in order to reduce damage and contamination during subsequent processing steps and use (as stated in column 10 lines 10-13 of Keller).
As incorporated, the retention material of Oka can be defined to include both the reflecting member 6 (Figs. 1-3 of Oka), which is identified as the first wall, and the protective layer 74 of Keller, which is identified as the outer layer.  As such, the retention material extends to and coincident with an edge of the substrate as shown in Fig. 2d of Keller.  The lens 70 of Keller is analogous to the lens 9 of Oka, so this outer layer (74) only exists from the outer circumference of the first wall 6 of Oka to the edge, as described in column 10 lines 8-15 of Keller.
Regarding claim 20, Oka in view of Keller teaches all the limitations of the light emitter device of claim 19, and further comprising one or more structures (wiring portions 3b, 4b in Fig. 2 of Oka) on and/or in the substrate, wherein the one or more structures on and/or in the substrate comprise one or more trace (wiring portions 3b/4b are traces), one or more wirebonds, and/or one or more electrostatic discharge (ESD) devices, and wherein the outer layer and/or a portion of the retention material radially beyond the first wall covers (as combined in claim 37 above, the protection layer 74 of Keller would cover the wiring portions 3b of Oka) and is configured to protect the one or more structures on and/or in the substrate (as described in column 10 lines 8-15 of Keller).  
Regarding claim 21, Oka in view of Keller teaches all the limitations of the light emitter device of claim 19, and also teaches wherein the outer layer is formed integrally with the first wall (as described in column 10 lines 13-15 of Keller, the outer layer 74 is formed together with the lens 70, which is analogous to lens 9 in Oka).  
Regarding claim 22, Oka in view of Keller teaches all the limitations of the light emitter device of claim 19, and also teaches wherein the retention material comprises a second wall (horizontal wall member 8 in Fig. 2 of Oka), such that the first wall and the second wall constitute a plurality of walls that define first and second light emitter zones (zones 7a and 7b in Fig. 2 of Oka) between respective walls of the plurality of walls of the retention material.  

Allowable Subject Matter
Claims 1-18 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a light emitter device with “a retention material disposed over the top surface of the submount in a form of a plurality of walls, the plurality of walls separating the first, second, and third light emitter zones between respective walls of the retention material; a first encapsulant disposed in the first light emitter zone; a second encapsulant, which comprises a different encapsulant material from the first encapsulant, disposed in the second light emitter zone; and a third encapsulant disposed in the third light emitter zone; wherein the at least one LED is different from the first and second pluralities of LEDs; wherein the first plurality of LEDs, the second plurality of LEDs, and the at least one LED are individually addressable; wherein the first and second light emitter zones are arranged circumferentially around a perimeter of the third light emitter zone, such that the second light emitter zone circumferentially surrounds the third light emitter zone and is circumferentially surrounded by the first light emitter zone” along with other limitations of the claim. 
Regarding claim 23, the prior art of record does not disclose or fairly suggest a light emitter device comprising a first and second light emitter zones with “wherein the one or more first LEDs are surface mount devices (SMD) that are electrically connected to the first set of electrically conductive traces by electrically conductive pads on a bottom surface of the one or more first LEDs”, “wherein the one or more second LEDs have electrically conductive pads on a top surface thereof and are electrically connected to the second set of electrically conductive traces by wirebonds”, and “a first encapsulant disposed over the one or more first LEDs; and a second encapsulant disposed over the one or more second LEDs; wherein the first encapsulant is different from the second encapsulant, such that a light output from the first light emitter zone is different from a light output from the second light emitter zone; wherein a light output intensity of the first and second light emitter zones is individually controllable, such that the light emitter device is configured to emit a plurality of different colors of light output; wherein the first and second plurality of LEDs are individually addressable” along with other limitations of the claim.
The closest prior art of record are Terakami et al. (US 2015/0076534 A1), Hussell et al. (US 8729589 B2), Kuriki (2017/0211761 A1), and Oka (US 2014/0197431 A1). 
Terakami teaches a light emitter device with three different light emitter zones, wherein the LEDs in each light emitter zone are controlled separately (from the LEDs in the other zones).  Hussell discloses a light emitter device with three different light emitter zones.  Neither Terakami nor Hussell teaches a fourth light emitter zone with fourth plurality of LEDs. On the other hand, Kuriki teaches a light emitter device with a central unit (2A in Fig. 3A of Kuriki), and an outer ring made of peripheral units (3A in Fig. 3A).  The outer ring and the central unit can be controlled independently (see [0051] of Kuriki).  Kuriki teaches that the additional rings can be added to this structure.  However, there is no references that teaches that all four encapsulants are different encapsulant materials.  Furthermore, there is no obvious motivations to change the encapsulant materials from one emitter zone to another zone.
Oka teaches a light emitter device with four different light emitter zones that care controlled individually (as suggested by the discussion in [0053] of Oka).  The encapsulant materials of the different light emitter zones can be different from one another (as discussed in [0095] of Oka).  However, there is no motivation to make the LEDs in one light emitter zone SMD type while the LEDs in another zone is top-connected type (by wire bonds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822